Fourth Court of Appeals
                              San Antonio, Texas
                                   December 2, 2015

                                 No. 04-15-00507-CV

                    ESTATE OF SHIRLEY L. BENSON, Deceased,

                    From the Probate Court No 2, Bexar County, Texas
                          Trial Court No. 155,572 & 155,572-A
                        Honorable Tom Rickhoff, Judge Presiding

                                    ORDER
      The Appellant’s Unopposed Motion to Dismiss Appeal as to Arthur H. Bayern and
Langley & Banack, Inc. is GRANTED.


                                               _________________________________
                                               Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court